NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



STATE OF FLORIDA,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                   Case No. 2D16-5322
                                   )
KEVIN RATLIFF,                     )
                                   )
           Appellee.               )
___________________________________)

Opinion filed July 19, 2019.

Appeal from the Circuit Court for Pinellas
County; William H. Burgess, III, Judge.

Ashley Moody, Attorney General,
Tallahassee, and Kiersten E. Jensen,
Assistant Attorney General, Tampa,
for Appellant.

Howard L. Dimmig, II, Public Defender,
and Maureen E. Surber, Assistant Public
Defender, Bartow, for Appellee.



             ON REMAND FROM THE SUPREME COURT OF FLORIDA

PER CURIAM.

             This case is before the court on remand from the Supreme Court of

Florida, which quashed this court's opinion and remanded for reconsideration in light of

Franklin v. State, 258 So. 3d 1239 (Fla. 2018), and State v. Michel, 257 So. 3d 3 (Fla.
2018), cert. denied, 139 S. Ct. 1401 (2019). See State v. Ratliff, No. SC17-2037, 2019
WL 1983467, at *1 (Fla. May 3, 2019). We reverse.

              The State appeals a postconviction order declaring unconstitutional two

life sentences for the crimes of first-degree murder and attempted first-degree murder

committed by Kevin Ratliff when he was a juvenile. The postconviction court granted

relief under Miller v. Alabama, 567 U.S. 460 (2012), and Graham v. Florida, 560 U.S. 48

(2010), as interpreted in Atwell v. State, 197 So. 3d 1040 (Fla. 2016). However, in

Franklin and Michel, the supreme court concluded that Atwell was wrongly decided.

Franklin, 258 So. 3d at 1241; Michel, 257 So. 3d at 6-7. Because Ratliff is eligible for

parole, his life sentences are not unconstitutional under Miller and Graham. See

Franklin, 258 So. 3d at 1241; Michel, 257 So. 3d at 6. We therefore reverse the

postconviction court's order.

              Reversed.



NORTHCUTT, SILBERMAN, and MORRIS, JJ., Concur.




                                           -2-